UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 July 7, 2010 Date of Report (Date of earliest event reported) True North Finance Corporation (Exact Name of Registrant as Specified in Charter) Delaware 333-129919 20-3345780 (State or Other (Commission File Number) (IRS Employer Jurisdiction of Identification No.) Incorporation) 4999 France Avenue South, Suite 248, Minneapolis, Minnesota 55410 (Address of Principal Executive Offices) (ZIP Code) Registrant’s telephone number, including area code: (952) 358-6120 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets. Deconsolidation On June 30, 2010 the Company transferred the assets and liabilities of their subsidiary Capital Solutions Monthly Income Fund, LP, after these assets had been voluntarily surrendered to the Company pursuant to the Company’s security interest, to a liquidating trust not controlled by the Company.The Company has no continuing involvement with the Capital Solutions Monthly Income Fund, LP. The Company received no cash consideration in the transfer.In addition, the Company issued 12,000 shares of preferred stock to Capital Solutions Monthly Income Fund, LP’s Series 1 Note-holders. At the time of the deconsolidation, Capital Solutions Monthly Income Fund, LP’s liabilities exceeded their assets by $26,611,512. Item 9.01.Financial Statements and Exhibits. (b) Pro Forma Financial Information. The unaudited pro forma condensed deconsolidated financial statements and related notes thereto describing the pro forma effect of the deconsolidation on the Company’s (i) unaudited deconsolidated balance sheet as of December 31, 2009 and unaudited statements of operations are filed herewith as Exhibit 99.3 and are incorporated herein by reference. (d) Exhibits. Exhibit Number Exhibits Method of Filing 99.3 Unaudited Pro Forma Condensed Deconsolidated Financial Statements and Related Notes Thereto as o December 31, 2010, and for the year then ended Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRUE NORTH FINANCE CORPORATION Date: September 15, 2010 By: /s/Todd. A. Duckson TODD A. DUCKSON, President of the Company
